Exhibit 10.1

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS EXHIBIT
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

LICENSE AGREEMENT

          THIS LICENSE AGREEMENT (this “Agreement”) is entered into this 6th day
of September, 2011 (the “Effective Date”), by and among Medtronic, Inc., a
Minnesota corporation (“Medtronic”), Medtronic VidaMed, Inc., a Delaware
corporation and wholly-owned subsidiary of Medtronic (“VidaMed”) and Urologix,
Inc., a Minnesota corporation (“Urologix”). Medtronic, VidaMed and Urologix may
each be referred to in this Agreement individually as a “Party” and collectively
as the “Parties.”

          WHEREAS, Medtronic, together with VidaMed, owns certain Patents,
Trademarks and Other Intellectual Property, as well as Licensed-In Intellectual
Property Rights and Other Medtronic Business Intellectual Property (all as
defined below) in connection with the operation of the business of
manufacturing, marketing and distribution of Medtronic’s minimally-invasive
radio-frequency treatment for symptomatic benign prostatic hyperplasia (“BPH”)
(the “Prostiva® RF Therapy System”); and

          WHEREAS, Medtronic, on behalf of itself and its Affiliates, desires to
grant to Urologix a worldwide license under the Patents, Trademarks, Other
Intellectual Property and Other Medtronic Business Intellectual Property for
Urologix to manufacture, market and distribute the Prostiva products in the
Field of Use (as defined below), and Urologix desires such license; and

          WHEREAS, Medtronic, on behalf of itself and its Affiliates, also
desires to grant to Urologix a worldwide sublicense of its rights in the
Licensed-In Intellectual Property Rights to manufacture, market and distribute
the Prostiva products in the Field of Use, and Urologix desires such sublicense,
on terms set forth in the sublicense agreements that the parties are
simultaneously entering into as of the Effective Date (each a “Sublicense” and
collectively the “Sublicenses”); and

          WHEREAS, to facilitate the transition of the Prostiva Business to
Urologix and the potential acquisition of VidaMed by Urologix, the parties are
simultaneously entering into a Transition Services and Supply Agreement, an
Asset Purchase Agreement and an Acquisition Option Agreement all of even date
herewith.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1
Definitions

          Unless otherwise specifically provided herein, the following terms,
when used with a capital letter at the beginning, will have the following
meanings:

--------------------------------------------------------------------------------



          1.1     “Acquisition Option Agreement” has the meaning assigned in
Section 4.1.

          1.2     “Affiliate” means any business entity that directly or
indirectly controls, is controlled by, or is under common control with a Party.
For the purpose of this definition, “control” shall mean (i) ownership of at
least 50% of the voting power of the business entity, (ii) the possession of the
power to direct the management, business decisions and policies of such entity
through the ownership of securities, but in no event shall the foregoing be true
where a Party owns 20% or less of the voting power of a business entity, or
(iii) the possession of the power to direct the management, business decisions
and policies of such entity by contract or written agreement.

          1.3     “Asset Purchase Agreement” has the meaning assigned in Section
4.3.

          1.4     “Confidential Information” shall mean all trade secrets or
confidential or proprietary information, of or in the possession of a Party
(including all Affiliates), whether disclosed to another Party in writing,
orally, or electronically. Confidential Information may include, but is not
limited to, any and all accounting and financial information, know-how,
proprietary information regarding patents, products, services, patients (to the
extent permitted by law), collections, pricing strategies, methods (including
business methods), production volumes, sales, costs, suppliers, internal
operating procedures, cost estimations, processes, marketing, inventions,
whether disclosed orally or in the form of documents, drawings, schematics,
layouts, samples, software, prototypes, or information stored in electronic
medium or other forms. “Confidential Information” does not include information
that: (i) is now in the public domain or subsequently enters the public domain
by publication or otherwise through no action or fault of the recipient party;
(ii) is known to the recipient party prior to receipt thereof under this
Agreement from its own independent sources as evidenced by the recipient party’s
records, (iii) is received by the recipient party from a third party without
breach of a duty to the disclosing party and without any obligation of
confidentiality; (iv) is independently developed by the recipient party without
use of, or resort to, Confidential Information of the disclosing party; or (v)
is required to be disclosed pursuant to law.

          1.5     “Contract Year” means, (a) in the case of the first Contract
Year, the period commencing on the Effective Date and ending twelve months
thereafter, and (b) in the case of each subsequent Contract Year, the period of
12 months commencing on the day following the end of the immediately preceding
Contract Year during the Term.

          1.6     “Control” or “Controlled by” means, in the context of a
covenant regarding, license to or ownership of intellectual property, the
ability on the part of a Party to grant a covenant regarding, access to, or a
license of such intellectual property as provided for herein without violating
the terms of any agreement or other arrangement with any third party existing at
the time such Party would be required hereunder to grant such covenant, access
or license.

          1.7     “Covenant Field” means the use solely in RF (radio frequency)
treatment of BPH.

          1.8     “Current Product” or “Current Products” means the therapy
delivery system or the components thereof, including the generator, footswitch,
and the disposable and telescope, as described on Exhibit E and commercialized
by Medtronic under the Prostiva® trademark as of

-2-

--------------------------------------------------------------------------------



the Effective Date or the date of the Regulatory Transfer to Urologix, together
with any Improvements that do not result in a change to the system’s (or a
component of the system’s) intended use, indication, control mechanism,
operating principle, or energy type. For clarity, Current Product and Current
Products do not include New Indication Products, RF Improved Products, or Wet
Electrode Products.

          1.9     “Earned Royalties” has the meaning set forth in Section 3.2.

          1.10   “FDA” means the Food and Drug Administration of the United
States Department of Health and Human Services, or any successor agency thereto.

          1.11   “Field of Use” means RF (radio frequency) treatment of the
prostate, including, without limitation, the treatment of BPH.

          1.12   “Improvements” means any upgrade, update, improvement,
enhancement, or modification of a Product.

          1.13   “In-Office” means any facility at which the required procedure
is performed and for which an overnight hospital stay would normally not be
required, including, without limitation, a physician’s office, an ambulatory
surgical center (ASC), outpatient or same day surgery center or mobile treatment
facility.

          1.14   “License Fee” has the meaning set forth in Section 3.1.

          1.15   “Licensed-In Agreements” means the license agreements listed on
Exhibit D.

          1.16   “Licensed-In Intellectual Property Rights” means the
intellectual property rights licensed to Medtronic or its Affiliates as of the
Effective Date under the license agreements listed on Exhibit D and sublicensed
to Urologix under the Sublicenses.

          1.17   “Medtronic Covenant Patents” means the patents and patent
applications Controlled by Medtronic as of the Effective Date, and those
Controlled as of the Effective Date by Medtronic’s Affiliates (solely as defined
in Section 1.2(i)) who were Affiliates as of June 30, 2011, and any patents that
issue anywhere in the world from such patent applications, and any and all
divisional, continuation, continuation-in-part (solely to the extent the claims
are supported without reliance on new matter), reissue, re-examination and
extension applications of any of the foregoing and any patents issuing thereon,
but excluding Patents.

          1.18   “Medtronic Bovie Generator Intellectual Property” means the
intellectual property (other than any patents) Owned and Controlled by Medtronic
that was developed by Bovie Medical Corporation (“Bovie”) pursuant to that
certain Development and Supply Agreement between Medtronic and Bovie having an
effective date of September 15, 2003, as amended (“Bovie Agreement”), relating
to the Generator or Generators (as those terms are defined in the Bovie
Agreement), except software and firmware, including the source code of the FPGA
employed in manufacturing the Generator or components thereof, described in
Section II.5.D(2) of the Bovie Agreement (such software and firmware hereinafter
“Bovie SW/FW Manufacturing

-3-

--------------------------------------------------------------------------------



IP”). For clarity, Medtronic Bovie Generator Intellectual Property includes the
Medtronic Prostiva Generator Intellectual Property.

          1.19   “Medtronic Prostiva Generator Intellectual Property” means the
Medtronic Bovie Generator Intellectual Property as used in the manufacture, use,
and sale of the Prostiva Generator.

          1.20   “Net Sales” means the total gross revenues earned or accrued by
Urologix (determined in accordance with United States generally accepted
accounting principles (“GAAP”) consistently applied) from the sale of Products
in the applicable country by Urologix or any of its Affiliates or any of their
respective sublicensees (other than distributors) to a third party, including
without limitation, to distributors, less only the sum of the following (as
applicable): (a) all trade and quantity discounts, product returns, credits
issued for any recalled product or product subject to field action, and rebates
allowed and taken by customers; (b) excise, sales, use, tariffs, duties, import
and export fees, and equivalent taxes directly imposed and with reference to
particular sales; (c) shipping, freight, transportation, storage and insurance
charges, and (d) to the extent the Products included in Net Sales, only during
the two years following the Effective Date, consist of generators or telescopes
that were invoiced to end users or unrelated third parties at Urologix cost or
below Urologix cost, the cost to Urologix of such items. “Net Sales” excludes
any Products shipped by Urologix in replacement or exchange for Products sold by
Medtronic prior to the Effective Date. In the event that a Product is sold in
combination as a single product with another product or component, Net Sales
from such sales for purposes of calculating the Earned Royalty amounts due under
Section 3.2 below shall calculated by multiplying the Net Sales of that
combination by the fraction A/(A + B), where A is the gross selling price of the
Product sold separately and B is the gross selling price of the other product or
component.

          1.21   “New Indication Products” means Current Products that receive
regulatory approval for a new indication in the Field of Use, and any
Improvements to such New Indication Products.

          1.22   “Other Intellectual Property” means the intellectual property
Owned and Controlled by Medtronic or VidaMed as of the Effective Date, other
than any patents, as set forth on Exhibit C.

          1.23   “Other Medtronic Business Intellectual Property” means the
intellectual property Owned and Controlled by Medtronic or its Affiliates as of
the Effective Date, other than any patents, as set forth on Exhibit G.

          1.24   “Owned and Controlled” means, with respect to an intellectual
property right, that a party owns a particular right and has the current right
to grant a covenant regarding, access to, or a license to such intellectual
property right as provided for herein without violating the terms of any
agreement or other arrangement with any third party existing at the time such
Party would be required hereunder to grant such covenant, access or license.

          1.25   “Patents” means the rights in (a) the patents set forth on
Exhibit A, (b) the patent applications set forth on Exhibit A and all patents
that issue anywhere in the world from those

-4-

--------------------------------------------------------------------------------



patent applications, and (c) any and all division, continuation, reissue,
re-examination, and extension applications of any of (a) and (b) above and any
patents issuing thereon.

          1.26   “Person” or “person” includes any individual, partnership,
joint venture, corporation, trust, unincorporated organization or government or
any department or agency thereof.

          1.27   “Products” means the Current Products, New Indication Products,
RF Improved Products, and Wet Electrode Products.

          1.28   “Prostiva® Business” means the operation of the business of
manufacturing, marketing and distribution of the Prostiva® RF Therapy System by
Medtronic and VidaMed as of the Effective Date.

          1.29   “Prostiva Generator” means the generator, identified as the
Model 8930 Radio Frequency Generator, supplied to Medtronic by Bovie, as of the
Effective Date.

          1.30   “Regulatory Approval” means any and all approvals, licenses,
regulations or authorizations by an applicable government regulatory authority
involved in granting approvals for the development, manufacturing,
commercialization, reimbursement or pricing of a Product, including without
limitation, the FDA, that are necessary for the commercial sale of a Product in
a country in the Territory.

          1.31   “Related Agreements” means the Acquisition Option Agreement,
the Asset Purchase Agreement, Sublicenses and the Transition Services Agreement
and Supply Agreement, together with the exhibits, schedules, and appendices to
each such agreement.

          1.32   “RF Improved Products” means Current Products that are Improved
for use in the Covenant Field in a way that results in a change to the Current
Product’s intended use, indication, control mechanism, operating principle, or
energy type.

          1.33   “Transition Services and Supply Agreement” or “TSSA” has the
meaning set forth in Section 4.2.

          1.34   “Term” has the meaning set forth in Section 6.1.

          1.35   “Territory” means worldwide.

          1.36   “Trademarks” means the trademark rights in the registered
trademarks and pending trademark applications owned by Medtronic or its
Affiliates set forth on Exhibit B.

          1.37   “Wet Electrode Products” means the therapy delivery system or
the components thereof, including the generator, footswitch, and the disposable
and telescope, as described on Exhibit E and commercialized by Medtronic under
the Prostiva® trademark as of date of the Regulatory Transfer to Urologix that
subsequently are Improved to incorporate wet electrode technology for use in the
Covenant Field, as contemplated by Medtronic or VidaMed prior to the Effective
Date and described on Exhibit H (“Wet Electrode Platform Improvement”)

-5-

--------------------------------------------------------------------------------



          1.38   “ZoMed License” means that Cross License Agreement between
VidaMed and ZoMed International, Inc. having an effective date of August 2,
1994, a copy of which has been provided to Urologix.

Section 2
Licenses

          2.1     License Grants.

                    2.1.1   (a) Subject to the terms and conditions of this
Agreement, Medtronic, on behalf of itself and its Affiliates, hereby grants to
Urologix for the Term a worldwide license under Patents, Trademarks, and Other
Intellectual Property to make, have made, develop, use, import, export,
distribute, market, promote, offer for sale and sell Products solely in the
Field of Use, to practice methods covered by the Patents solely in the Field of
Use, and to otherwise exploit the Patents solely in the Field of Use. The
license granted to Urologix in this Section 2.1.1(a) shall be exclusive except
to the extent rights have been granted under the Patents, Trademarks or Other
Intellectual Property under the ZoMed License or as noted on Exhibit A.

                               (b) Subject to the terms and conditions of this
Agreement, Medtronic, on behalf of itself and its Affiliates, hereby grants to
Urologix for the Term a non-exclusive (except as to the Medtronic Prostiva
Generator Intellectual Property, which shall be exclusive) worldwide license
under the Other Medtronic Business Intellectual Property to make, have made,
develop, use, import, export, distribute, market, promote, offer for sale and
sell the Products solely in the Field of Use (provided that such license shall
be perpetual following Urologix’s exercise of its rights under the Acquisition
Option Agreement).

                               (c) Subject to the terms and conditions of this
Agreement, Medtronic on behalf of itself and its Affiliates hereby grants to
Urologix and its Affiliates an exclusive right to use in the Field of Use the
documents or other tangible embodiments of the Other Intellectual Property, an
exclusive right to use the Assets in the Field of Use (as that term is defined
in the Asset Purchase Agreement), and an exclusive worldwide right to use in the
Field of Use the documents or other tangible embodiments of the Other Medtronic
Business Intellectual Property, in each case as to those documents or other
tangible embodiments that are delivered to Urologix pursuant to the TSSA during
the Term (provided that Urologix shall not use any Personal Data, as defined in
Exhibit C).

                               (d) Contemporaneously with this Agreement,
Medtronic grants to Urologix those sublicense rights set forth in the Sublicense
Agreements on the terms set forth therein.

                    2.1.2   Urologix acknowledges the Patents, Trademarks, and
Other Intellectual Property are subject to the ZoMed License Agreement and other
third party rights noted on Exhibits A or C, respectively. Urologix further
acknowledges that all of the Licensed-In Intellectual Property is subject to the
terms of the Licensed-In Agreements. Notwithstanding anything else in this
Agreement, Urologix agrees that the rights granted to Urologix under this
Agreement and the Sublicenses are expressly subject to any limitations,
conditions or restrictions

-6-

--------------------------------------------------------------------------------



imposed by the Licensed-In Agreements, and furthermore, do not include any
rights that are licensed or reserved to any party under the terms of the
Licensed-In Agreements and are otherwise subject to those agreements to the
extent such rights to Urologix would be in contravention of those agreements.

          2.2     Sublicensing and Distribution. Subject to Section 2.1.2,
Urologix shall have the right to sublicense its rights under Section 2.1.1(a) to
which Medtronic or its Affiliates have the right to grant sublicenses as
provided in the Licensed-In Agreements, and to enter into distribution, OEM and
other relations with third parties with respect to Products in the Field of Use,
provided that (i) such sublicense or other agreement with a sublicensee or third
party (“Other Agreement”) shall obligate such sublicensee or third party to
assume and abide by all duties, obligations and restrictions provided under this
Agreement; and (ii) any such sublicense or third party relationship granted by
Urologix shall terminate automatically upon the termination of this Agreement,
other than a termination in connection with the Acquisition Closing under the
Acquisition Option Agreement in which case such sublicenses and third party
relationships will survive termination of this Agreement.

          2.3     Restrictive Covenants.

          2.3.1  During the Term, and if there is an Acquisition Closing
described in the Acquisition Option Agreement, then for a period ending two
years after the Acquisition Closing, Medtronic and its Affiliates, other than
Salient Technologies and PEAK Surgical (the “Excluded Affiliates”), shall not
directly or indirectly sell, market or manufacture for sale in the Territory any
product, system or treatment with labeling that covers transurethral treatment
of BPH performed In-Office (“Competing Products”). Notwithstanding the
foregoing, (a) should either Excluded Affiliates acquire any other Affiliate
(“After Acquired Affiliate”) the restrictions herein (as well as the exceptions
in 2.3.2) shall apply to such After Acquired Affiliate; and (b) should either
Excluded Affiliates acquire assets that another Person was using to derive
revenues from a Competing Product (“After Acquired Assets”), the restrictions
herein (as well as the exceptions in 2.3.2) shall apply to each Excluded
Affiliate with respect to the After Acquired Assets.

          2.3.2  Notwithstanding the foregoing, the restrictions in Section
2.3.1 shall not apply with respect to the sale, marketing or manufacture of a
Competing Product acquired by Medtronic or any Affiliate, including with respect
to an After Acquired Affiliate of an Excluded Affiliate and each Excluded
Affiliate acquiring After Acquired Assets, as a result of the consummation of
(a) the acquisition of an entity by Medtronic, an Affiliate, or an Excluded
Affiliate after the Effective Date, if less than twenty (20%) of the annual
revenues of such entity arose from sales of Competing Products in the fiscal
year immediately preceding the acquisition of such entity; or (b) the
acquisition of assets by Medtronic, an Affiliate, or an Excluded Affiliate after
the Effective Date, if less than twenty (20%) of the annual revenues derived
from such acquired assets arose from sales of Competing Products in the fiscal
year immediately preceding the acquisition of such assets. For clarity, the
exception set forth in this Section 2.3.2 shall apply to a Competing Product
whether or not it has been commercially released, provided that it in
development on the effective date of the acquisition.

-7-

--------------------------------------------------------------------------------



          2.3.3  For purposes of this Section 2.3.3, the term “Affiliates” shall
have only the definition set forth in Section 1.2(i) of this Agreement.

 

 

 

 

(a)

In addition, Medtronic, on behalf of itself and each of its Affiliates who were
Affiliates as of June 30, 2011 (but only for so long as such Affiliates remain
Affiliates of Medtronic), hereby covenants it will not bring a lawsuit or cause
of action against, or directly or indirectly challenge, or otherwise voluntarily
assist a third party in any way to challenge, Urologix or any of its Affiliates,
in any venue or in any manner, based on patent infringement, or any other patent
claims of any kind or nature arising from any Covenant Patent, relating to any
making, having made, selling, offering to sell, using, or importing of (i)
Current Products in the Field of Use, including for this purpose New Indication
Products but not Improvements to such New Indication Products, (ii) RF Improved
Products in the Covenant Field, and (iii) Wet Electrode Products in the Covenant
Field.

 

 

 

 

(b)

In addition, Medtronic, on behalf of itself and each of its Affiliates,
including Affiliates acquired by Medtronic after June 30, 2011 (but only for so
long as such Affiliates remain Affiliates of Medtronic) hereby covenants it will
not bring a lawsuit or cause of action against, or directly or indirectly
challenge, or otherwise voluntarily assist a third party in any way to
challenge, Urologix or any of its Affiliates, in any venue or in any manner,
based on patent infringement, or any other patent claims of any kind or nature
arising from any patent Controlled by Medtronic or an Affiliate (other than the
“Patents” as defined herein) relating to any making, having made, selling,
offering to sell, using, or importing of therapy delivery system or the
components thereof, including the generator, footswitch, and the disposable and
telescope, as described on Exhibit E and commercialized by Medtronic under the
Prostiva® trademark before and as of date of the Regulatory Transfer to
Urologix, in the Covenant Field.

 

 

 

 

(c)

The covenants granted in this Section 2.3.3 shall last in perpetuity; provided,
however, that these covenants shall automatically terminate on the date that
this License Agreement expires or is terminated prior to Urologix having
exercised its rights under the Acquisition Option Agreement. It is agreed and
acknowledged that a mandatory response to any judicial process, including, for
example, subpoenas, does not constitute a “challenge” or voluntary third party
assistance hereunder.

 

 

 

 

(d)

In the event of a Change of Control of Urologix, the covenants granted in
Section 2.3.3(a) above shall automatically, as of the effective date of such
Change in Control, be limited in scope to (i) the Current Products for their
then-current indications in the Field of Use, including for this purpose New
Indication Products but not Improvements to such New Indication

-8-

--------------------------------------------------------------------------------




 

 

 

 

 

Products in the Field of Use, (ii) the specific versions of the Wet Electrode
Products that were commercially released as of the effective date of such Change
of Control in the Covenant Field; and (iii) the specific versions of the RF
Improved Products that were commercially released as of the effective date of
such Change of Control in the Covenant Field.

 

 

 

 

(e)

Unless otherwise licensed under this License Agreement, the Covenant of this
Section 2.3.3 shall not be deemed to be a license of any intellectual property
rights.

          2.4     Urologix Efforts. Upon transfer or receipt of any required
Regulatory Approval, Urologix shall use commercially reasonable efforts which
are commensurate with those efforts used by Urologix to manufacture, promote and
sell its own products of similar nature, to manufacture, promote and sell the
Products in the Field of Use in those countries of the Territory designated on
Exhibit F.

          2.5     No Additional Rights. Except as otherwise expressly provided
in this Agreement or the Related Agreements, under no circumstances shall a
Party hereto, as a result of this Agreement, obtain any ownership interest,
license in or other right to any technology, know-how, patents, patent
applications, products, materials or other intellectual property of the other
Party, including, but not limited to, items owned, Controlled or developed by
the other Party, at any time pursuant to this Agreement. This Agreement does not
create, and shall under no circumstances be construed or interpreted as
creating, an obligation on the part of either Party to grant any license to the
other Party other than as expressly set forth herein. Any further contract or
license agreement between the Parties shall be in writing.

          2.6     Goodwill; Ownership of Trademarks.

                    2.6.1     Urologix acknowledges that the Trademarks have
been used in commerce and extensively advertised and promoted by various means;
they are well known and recognized and have gained a high reputation with the
general public, which high reputation and goodwill has been and continues to be
a unique benefit to Medtronic. Urologix recognizes the value of the goodwill
associated with the Trademarks and acknowledges that, as between Urologix and
Medtronic, the Trademarks and all rights therein and goodwill pertaining thereto
belong exclusively to Medtronic.

                    2.6.2      Urologix agrees to cooperate fully and in good
faith with Medtronic for the purpose of securing and preserving Medtronic’s
rights in and to the Trademarks. If any of the Trademarks shall not be
registered in all applicable class of goods or services in the Patent and
Trademark Office or other applicable foreign trademark office, Urologix
acknowledges that Medtronic may register the Trademarks for the Products in its
own name, and that Urologix’s use thereof shall inure to the benefit of
Medtronic for such purposes and all other purposes. Urologix shall cooperate
with Medtronic in any such registration or application. Urologix agrees that
without the prior consent of Medtronic, it will not, for its benefit, directly
or indirectly, register or apply for registration of the Trademarks or any mark
which is, in Medtronic’s reasonable opinion, the same as or confusingly similar
to the Trademarks.

-9-

--------------------------------------------------------------------------------



                    2.6.3   Urologix agrees that all usage of the Trademarks
will include proper markings as may be specified by Medtronic from time to time
so as to indicate Medtronic’s trademark rights. Where the Trademarks of
Medtronic appear in connection with the Products, there shall be displayed an
“®” adjacent to the mark for registered marks or a “tm” for unregistered marks
(or registered marks when used in a manner not covered by registration) as
indicated from time to time by Medtronic.

          2.7    Quality.

                    2.7.1   Urologix acknowledges that if its use of the
Trademarks fails to meet or exceed the reasonable quality standards set by
Medtronic, or otherwise are not consistent with Medtronic’s image and reputation
for overall high quality products and service, then the substantial goodwill
which Medtronic has built up and now possesses in the Trademarks would be
impaired. Accordingly, it is an essential condition of this license and Urologix
hereby covenants and agrees that its use of the Trademarks (including all
promotional material and advertising) shall be of high standards and of such
quality and appearance as shall be (in the reasonable judgment of Medtronic)
reasonably adequate to maintain the goodwill associated with the Trademarks; and
that such use of the Trademarks shall be provided in accordance with all
applicable laws and shall in no manner reflect adversely upon the good name of
Medtronic or any of its products or the Trademarks. Observance by Urologix of
the quality standards practiced by Medtronic in the operation of the Prostiva
Business immediately prior to the Effective Date shall be deemed to meet the
standards set forth in this Section 2.7.1.

                    2.7.2   Upon completion of the Regulatory Transfer as
defined in the Transition Services and Supply Agreement, the Products, as sold,
marketed or distributed by Urologix, shall be of a quality which is at least
equal to comparable products marketed by Medtronic and VidaMed in the Prostiva®
Business, and in conformity with the nature, quality and style of the goods and
promotional materials supplied by Medtronic under the Transition Services and
Supply Agreement. If requested by Medtronic, Urologix will furnish Medtronic
samples of all Products manufactured for Urologix by third parties, samples of
advertising and promotional materials related to the Products, and such
additional Product information as may be deemed reasonably necessary from time
to time by Medtronic. If Medtronic disapproves of any item submitted by Urologix
under this Section 2.7.2, Medtronic will suggest to Urologix, if reasonably
possible, how the item could be modified to meet the requirements of this
Section 2.7.

          2.8    Acknowledgement of Ownership. Urologix acknowledges the
ownership rights of Medtronic and VidaMed in the Patents, Trademarks and Other
Intellectual Property, subject to any restrictions or exceptions noted by
Medtronic in its representation in Section 5.1(a) of this Agreement, and
Urologix agrees that it will do nothing inconsistent with such ownership.
Urologix further agrees that it will not challenge, or assist or encourage
others to challenge, Medtronic’s and VidaMed’s title to the Patents, Trademarks
and Other Intellectual Property, or the validity, enforceability, or
distinctiveness thereof.

-10-

--------------------------------------------------------------------------------



Section 3
Consideration

          3.1    License Fee. As partial consideration for the right to the
Patents, Trademarks, Other Intellectual Property, and Other Medtronic Business
Intellectual Property in the Field of Use, Urologix shall pay to Medtronic the
non-refundable amount of One Million Dollars ($1,000,000) ( less the Purchase
Price under the Asset Purchase Agreement and less any credit issued under
Section 3.2(a)(i) of the TSSA) (the “License Fee”). Five Hundred Thousand
Dollars ($500,000) of the License Fee is to be paid immediately upon execution
of this Agreement. The remaining Five Hundred Thousand Dollars ($500,000) (less
the Purchase Price under the Asset Purchase Agreement and any credit issued
under Section 3.2(a)(i) of the TSSA ) shall be paid by Urologix to Medtronic on
the twelve (12) month anniversary of the Effective Date, subject to Sections
2.2(a)(v), 4.1(d)(ii) and 4.1(d)(iii) of the TSSA.

          3.2    Earned Royalties. Except as provided in Section 3.3.2 or
Section 3.8, Urologix shall pay Medtronic earned royalties (“Earned Royalties”)
equal to [ * * * ] percent ([ * * * ]%) of Net Sales during the first three (3)
Contract Years, and [ * * * ] percent ([ * * * ]%) of Net Sales during each
Contract Year of the Term thereafter. Earned Royalties shall be due and payable
within thirty (30) days of the end of each Contract Year during which they
become payable. Earned Royalty payments shall be accompanied by a written report
to Medtronic stating the Net Sales of Products and total sales made in the
Contract Year for which the payment is being made, which shall include a
sufficient and reasonable level of detail on how Net Sales was calculated from
total sales. The obligation to pay Medtronic Earned Royalties under this Section
3.2 is imposed only once on each unit of Product. There shall be no obligation
to pay Medtronic a royalty on the sale or transfer of a Product between Urologix
and its Affiliates, but in such instances, the royalty shall be due and
calculated upon Urologix’s or its Affiliates’ sale to the first unrelated third
party. Distributors that purchase Product from Urologix are not deemed
sublicensees for purposes of this Section 3.2, and the Earned Royalties will
accrue on the sale by Urologix to the distributors and not on the sale by the
distributors to third parties.

          3.3    Minimum Royalties; Maximum Royalties.

                   3.3.1    Subject to Section 3.8, commencing in the third
Contract Year and continuing in each succeeding Contract Year during the Term,
Urologix shall pay Medtronic minimum annual royalties equal to [ * * * ] (the
“Minimum Royalties”); provided, however, in the event the Medicare Part B
Non-facility national average reimbursement rate for the CPT code for RF
ablation of the prostate (currently 53852) at any point during any Contract Year
is less than $1,600 per procedure, there shall be no Minimum Royalty due for
such Contract Year. If the total of all Earned Royalties for a particular
Contract Year in which Earned Royalties are due is less than the applicable
Minimum Royalty, then within 90 days after the end of such Contract Year,
Urologix shall pay to Medtronic the amount of the shortfall between the Minimum
Royalty and the Earned Royalties for such Contract Year (the “Shortfall
Payment”).

                    3.3.2    In no event shall Urologix have any obligation to
pay Earned Royalties for any Contract Year in excess of [ * * * ].

-11-

--------------------------------------------------------------------------------



                    3.3.3    If the total payments made by Urologix to Medtronic
under this Agreement other than the License Maintenance Fee, but including the
License Fee actually paid, all Earned Royalties actually paid, any Shortfall
Payment actually paid, and any payment made by Urologix under the Asset Purchase
Agreement, reach an aggregate of $10 million, no further payments will be due
Medtronic, and Urologix will thereafter have a fully paid up, royalty-free and
perpetual right and license under the licenses granted to Urologix under
Section 2.1 above for the Term.

          3.4    Mode of Payment/Currency. All payments under this Agreement
shall be made by deposit of Dollars in the requisite amount to such bank account
as Medtronic may from time to time designate by notice to Urologix. All dollar
amounts appearing in this Agreement are stated in United States dollars. All
payments to be made under this Agreement will be paid in U.S. dollars, provided
that Earned Royalties due on Net Sales computed in the currency of countries
foreign to the United States will be calculated and paid in the foreign
currency.

          3.5    Interest on Late Payments. Any payments due to Medtronic under
this Agreement that are not paid within thirty (30) days of the due date shall
be subject to interest at the annual rate of 100 basis points above the prime
rate as reported on the first business day of the month such payment was first
due in The Wall Street Journal, Eastern Edition, such interest to run from the
date upon which payment of such sum became due until payment thereof in full
together with such interest. This Section 3.5 shall in no way limit any other
remedies available to the Party owed interest under this Section 3.5.

          3.6    Records and Inspections. Urologix shall, and shall cause its
Affiliates and sublicensees to, maintain accurate records containing sufficient
data from which Earned Royalties due Medtronic under this Agreement may be
calculated. Urologix shall, and shall cause its Affiliates and sublicensees to,
maintain those records for two (2) years after the end of the Contract Year to
which those records relate. Upon reasonable notice from Medtronic, Urologix
shall, and shall cause its Affiliates and sublicensees to, permit examination of
those records during regular business hours by qualified Medtronic personnel or
an independent firm of accountants selected by Medtronic and reasonably
acceptable to Urologix. The fees and expenses of such independent accountants
shall be paid by Medtronic (provided that any accountants retained by Medtronic
to review amounts pursuant to this Agreement shall be paid by Medtronic on an
hourly or fixed (rather than on a contingency basis)) unless the audit reveals
an underpayment of more than five percent (5%) from the reported amounts, in
which case Urologix shall bear the cost of the independent accountants.
Medtronic may not conduct more than one such audit during any Contract Year
(unless a previous audit during such 12-month period revealed an underpayment
with respect to such period or Urologix restates or revises such books and
records for such 12-month period), and any such audit may not cover a period of
more than two (2) Contract Years. If such audit concludes that additional
payments were owed or that excess payments were made during such period,
Urologix shall pay the additional amounts with interest from the date originally
due in accordance with Section 3.5, or Medtronic shall reimburse such excess
payments with interest from the date originally paid, in either case, within
thirty (30) days after the date on which such audit is completed and the
conclusions thereof are notified to the Parties. All records disclosed to those
accountants will be deemed to be Confidential Information under this Agreement.
Medtronic’s accountants may not disclose to

-12-

--------------------------------------------------------------------------------



Medtronic any Confidential Information relating to the business of Urologix,
except as should properly be contained in any summary to Medtronic under Section
3.2.

          3.7    License Maintenance Fee. Urologix shall pay Medtronic an annual
license maintenance fee (“License Maintenance Fee”) of $65,000, payable on the
first anniversary of the Effective Date and annually thereafter during the Term.
In the event this License Agreement is terminated for any reason, the annual
License Maintenance Fee will be pro-rated for any partial year of the Term, and
Urologix shall pay Medtronic the pro rata payment on the effective date of
termination. The License Maintenance Fee shall not be taken into account in
calculating the License Fee or Royalties payable hereunder, nor will it count
toward the calculations of the total payments set forth in Section 3.3.3.

          3.8    Abatement of Minimum Royalties/Suspension of Earned Royalty.

          (a)     Should a person that asserts or institutes a patent
infringement claim or suit in any country of the Territory against Urologix or
an Affiliate or sublicensee of Urologix obtain an injunction or other
prohibition or limitation that precludes the manufacture, use, or sale of any
Product by Urologix or any of its Affiliates or sublicensees, Urologix may
suspend the obligation of the Earned Royalties to Medtronic under Section 3 with
respect to the manufacture, use, or sale of such Products in that country during
the period that it is precluded from selling Product, and a pro rata amount of
the Minimum Royalties will be adjusted based upon the portion of the Contract
Year in which Earned Royalties were abated, and the portion of total sales
represented by sales in such country in the year immediately prior to such
injunction.

          (b)    If, in lieu of terminating this Agreement under Section 6.3 for
a Major Breach by Medtronic, Urologix provides the written Cure Notice
contemplated by Section 6.3 and states in the Cure Notice its intent to continue
this Agreement and the Related Agreements under this Section 3.8(b), and
Medtronic fails to cure the Major Breach within the Cure Period, the Earned
Royalties rate shall be reduced by 50% for the 12-month period beginning on the
day following the expiration of the Cure Period, and the Minimum Royalty
obligation shall be eliminated for the 12-month period beginning on the day
following the expiration of the Cure Period. The limitation on Medtronic’s
liability set forth in Section 8.6.2 shall not excuse or limit the reduction of
Earned Royalties or elimination of the Minimum Royalty obligation set forth in
this Section, and such reductions of the Earned Royalties and elimination of the
Minimum Royalty shall not be credited in the calculation of Medtronic’s
aggregate total liability under Section 8.6.2 for purposes of claims for
breaches other than claims arising under Section 6.3 for a Major Breach.

          (c)    Each of the Parties has an option to receive an additional
license (each an “Option”) from Bovie under the terms of Section 8 of a letter
agreement dated August 31, 2011 (the “Bovie Letter”). If Medtronic and Bovie
each exercise their rights under Section 8 of the Bovie Letter (whether the
Parties exercise their rights simultaneously, or whether one Party exercises its
rights before the other does), the Parties agree that they shall do a “true up”
payment between them such that Medtronic ultimately pays [ * * * ] and Urologix
ultimately pays [ * * * ] of the total consideration paid to Bovie under Section
8 for such rights. If Urologix elects to exercise its Option, and Medtronic does
not elect to exercise its own Option, then Urologix will

-13-

--------------------------------------------------------------------------------



pay [ * * * ] directly to Bovie, and Urologix and Medtronic will treat [ * * * ]
of Urologix’ cost (but in no event more than [ * * * ]) as a prepayment against
Earned Royalties which would be applied at the rate of [ * * * ]% per dollar of
Net Sales beginning in the fourth Contract Year, effectively holding the Earned
Royalties on Net Sales at the rate of [ * * * ]% until such time as the
prepayment has been fully applied.

Section 4
Related Agreements

          4.1    Put Option; Call Option. Simultaneous with the execution of
this Agreement, Urologix and Medtronic are entering into an Acquisition Option
Agreement of even date herewith (the “Acquisition Option Agreement”).

          4.2    Transition Services and Supply Agreement. Simultaneous with the
execution of this Agreement, Medtronic and Urologix are entering into a
Transition Services and Supply Agreement (the “Transition Services and Supply
Agreement” or “TSSA”).

          4.3    Asset Purchase Agreement. Simultaneous with the execution of
this Agreement, Medtronic and Urologix are entering into an Asset Purchase
Agreement (the “Asset Purchase Agreement”).

          4.4    Sublicense Agreements. Simultaneous with the execution of this
Agreement, Medtronic and Urologix are entering into the Sublicense Agreements.

Section 5
Representations, Warranties, and Covenants

          5.1    Representations and Warranties of Medtronic and VidaMed.
Medtronic and VidaMed, jointly and severally, hereby represent and warrant to
Urologix that, as of the Effective Date:

          (a)   Medtronic or VidaMed are the owners of the Patents, Trademarks,
Other Intellectual Property, and the Other Medtronic Business Intellectual
Property listed in Section 4 of Exhibit G in the Field of Use, free and clear of
liens and third party rights except as set forth on Exhibit A, and the owners of
the Other Medtronic Business Intellectual Property listed in Section 5 of
Exhibit G in the Field of Use, free and clear of liens and third party rights
granted or created by Medtronic;

          (b)    Each of Medtronic and VidaMed has the right to grant Urologix
the licenses granted in Section 2.1 of this Agreement;

          (c)    Each of Medtronic and VidaMed is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and the State of Delaware, respectively, and has all requisite corporate power
and authority to enter into, execute and deliver this Agreement and no other
proceedings are necessary to authorize Medtronic’s or VidaMed’s execution,
delivery or performance of this Agreement or any Related Agreement;

-14-

--------------------------------------------------------------------------------



          (d)    The execution of this Agreement by each of Medtronic and
VidaMed and performance of Medtronic’s and VidaMed’s obligations under this
Agreement do not conflict with, cause a default under, or violate any existing
contractual obligation that may be owed by Medtronic or VidaMed to any third
party named in Exhibit A or Exhibit D or any other contractual obligation to a
third party that would materially adversely impact Urologix’s operation of the
Prostiva Business as it was conducted by Medtronic and VidaMed as of the
Effective Date;

          (e)    Except with respect to the ZoMed License or as otherwise set
forth on Exhibit A, no third party has any rights in the Patents, Trademarks or
Other Intellectual Property in the Field of Use;

          (f)     As of the Effective Date, to Medtronic’s knowledge there is no
actual or threatened infringement or misappropriation of the Patents,
Trademarks, or Other Intellectual Property by any Person in the Field of Use;

          (g)    In the past 3 years, no claim or litigation has been brought
or, to Medtronic’s knowledge, threatened by any Person alleging that any of the
Patents are invalid or unenforceable, other than office actions received from a
national patent office with respect to an application, if any;

          (h)    To Medtronic’s and VidaMed’s knowledge, the manufacture, use
and sale of the Products as undertaken by VidaMed or Medtronic as of the
Effective Date do not infringe, nor does Medtronic or VidaMed know of any
reasonable basis for a claim that such activities may infringe, the intellectual
property rights of any Person;

          (i)     There is no pending, or to Medtronic’s or VidaMed’s knowledge,
threatened, claim, action, suit, or proceeding alleging infringement with
respect to the Patents, Trademarks, or Other Intellectual Property in the Field
of Use;

          (j)     Neither Medtronic nor VidaMed is in material breach of any of
the terms of the Licensed-In Agreements and to the knowledge of Medtronic, such
Licensed-In Agreements are in full force and effect;

          (k)     Medtronic has made available to Urologix its material
regulatory files for the Products, including all material correspondence
received from the FDA which relates to the Products, or which impacts the
manufacture, marketing or the sale of the Products in the Field of Use in the
Territory. All documentation, correspondence, data, and certifications relating
to or regarding the Products, filed or delivered on behalf of Medtronic or
VidaMed to the FDA, were true and accurate in all material respects when so
filed or delivered, and to the knowledge of Medtronic, remain true and accurate
in all material respects as of the date hereof, subject to the matters addressed
in the 510(k) Work Schedule referenced in Section 4.1(a) of the TSSA. Since
2009, neither Medtronic nor its Affiliates have implemented or received notice
of any field action or recall of any Product or received notice of any product
liability claims concerning the Products; and

-15-

--------------------------------------------------------------------------------



          (l)      Medtronic has provided Urologix lists of all distributors in
the countries listed on Exhibit F, a list of all customers in the United States,
and all customer contracts related to the Prostiva Business in the United
States. Medtronic is not bound by any other written customer terms and
conditions, pricing agreements or rebate policies related to the Prostiva
Business, other than as set forth in Schedule 5.1.1(l) or that would have a
material adverse impact on Urologix’s operation of the Prostiva Business.

          5.1.2  Covenants of Medtronic and VidaMed.

          (a)      Medtronic and VidaMed hereby covenant to Urologix that if,
during the term of the TSSA, Urologix identifies additional rights that
Medtronic and its Affiliates own or license that are used in or were developed
in connection with the operation of the Prostiva Business prior to the Effective
Date (other than patents), and that should have been included in “Other
Intellectual Property” or “Other Medtronic Business Intellectual Property
Rights,” under this Agreement, Medtronic will negotiate in good faith an
amendment to Exhibit C or G, as applicable, to include such additional rights
hereunder.

          (b)      If requested by Urologix in writing, Medtronic will request
the transfer of information and pay Bovie the fee for the “Second Transfer”
described in Section 7 of the Bovie Letter (as referenced in Section 3.8(c) of
this Agreement).

          (c)      Within sixty five (65) days after the Effective Date,
Medtronic will deliver to Urologix the following financial information, in each
case, as of and for Medtronic’s two (2) previous fiscal years and the interim
period from the beginning of Medtronic’s most recent fiscal year to the end of
its most recent fiscal quarter:

                    (i)        statements of net assets acquired and liabilities
assumed by Urologix relating to the Prostiva Business; and

                    (ii)       statement of revenues and direct expenses of the
Prostiva Business including revenues that were generated in the Prostiva
Business, less expenses directly attributable to the Prostiva Business, and
allocations of operating costs incurred within Medtronic relating to the
Prostiva Business. Direct expenses include selling, marketing and manufacturing
costs, depreciation and other expenses directly attributable to the Prostiva
Business, but do not include any allocation of general costs incurred for
support (such as general marketing, accounting, treasury, tax and legal support)
nor an allocation of interest and income taxes.

Such information shall be true and accurate as of the dates shown in such
information and as of the date(s) of delivery by Medtronic. The financial
information for the two fiscal years shall be audited and the interim period
shall be unaudited. Medtronic shall cause its independent auditors to provide
its report and required consent with respect to the foregoing audited financial
information to be included in Urologix’ Form 8-K reporting the transactions
contemplated hereby and in the Related Agreements. Upon receipt of the financial
information and an invoice, Urologix shall pay directly, or reimburse Medtronic,
for the direct costs of a third party auditor to

-16-

--------------------------------------------------------------------------------



audit the financial information, up to a maximum of $75,000. Urologix’ sole
remedy for Medtronic’s failure to deliver the financial information set forth
above within sixty five (65) days following the Effective Date shall be that
Urologix shall be excused from paying or reimbursing Medtronic for such direct
costs.

          5.2    Disclaimer and Limitation of Warranties.

            5.2.1     EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN SECTION 5.1
OR ANY EXPRESS WARRANTIES IN THE RELATED AGREEMENTS, MEDTRONIC AND VIDAMED DO
NOT MAKE ANY REPRESENTATION OR GRANT ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND MEDTRONIC AND VIDAMED
SPECIFICALLY DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS,
TRADEMARKS, OTHER INTELLECTUAL PROPERTY OR LICENSED-IN INTELLECTUAL PROPERTY
RIGHTS, THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, THE SCOPE OF THE PATENTS, TRADEMARKS, OTHER INTELLECTUAL PROPERTY OR
LICENSED-IN INTELLECTUAL PROPERTY RIGHTS, OR THAT THE PATENTS, TRADEMARKS, OTHER
INTELLECTUAL PROPERTY OR LICENSED-IN INTELLECTUAL PROPERTY RIGHTS MAY BE
EXPLOITED WITHOUT INFRINGING THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

          5.3          Representations, Warranties and Covenants of Urologix.
Urologix hereby represents and warrants to Medtronic that, as of the Effective
Date:

                         5.3.1     The execution of this Agreement and the
Related Agreements by Urologix and performance of Urologix’s obligations under
this Agreement and the Related Agreements do not conflict with, cause a default
under, or violate any existing contractual obligation that may be owed by
Urologix to any third party.

                         5.3.2     Urologix is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota
and has all requisite corporate power and authority to enter into, execute and
deliver this Agreement and the Related Agreements, and no other proceedings are
necessary to authorize its execution, delivery or performance of this Agreement
or any Related Agreement.

Section 6
Term and Termination

          6.1          Term. Unless terminated earlier under the provisions of
this Section 6, the term (the “Term”) of this Agreement will begin on the
Effective Date and will continue for a period of (a) ten (10) years ending on
September 5, 2021, or (b) the Acquisition Closing Date as defined in the
Acquisition Option Agreement, if earlier.

-17-

--------------------------------------------------------------------------------



          6.2          Termination by Medtronic. Medtronic may, at its option,
terminate this Agreement upon written notice to Urologix upon the occurrence of
any of the following events:

          (a)           In the event of a breach by Urologix of its material
obligations under this Agreement or a Related Agreement, provided that (i)
Medtronic provides at least 90 days (45 days in the event of failure to make
payment) prior written notice (the “Cure Notice”), which notice must state the
nature of the breach in reasonable detail and (ii) Urologix has failed to cure
(or, in the event of a breach other than failure to pay, that cannot, by its
nature, be cured within such period, Urologix has failed to begin substantial
efforts to cure) the alleged breach within the 90-day (or 45-day) period, as the
case may be following its receipt of the Cure Notice (the “Cure Period”); or

          (b)           The filing in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee or if Urologix is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition is not dismissed within sixty (60) days after the filing thereof, or if
Urologix becomes a party to any dissolution or liquidation, or if Urologix makes
an assignment for the benefit of its creditors, or if at any time Urologix
enters into proceedings for winding up or dissolution of business.

          6.3          Termination by Urologix. Urologix may, at its option,
terminate this Agreement in the event of a breach by Medtronic of its material
obligations under this Agreement or a Related Agreement, provided that (i)
Urologix provides at least ninety (90) days’ prior written notice (the “Cure
Notice”), which notice must state the nature of the breach in reasonable detail
and (ii) Medtronic has failed to cure (or, in the event of a breach, that
cannot, by its nature, be cured within such period, Medtronic has failed to
begin substantial efforts to cure) the alleged breach within the 90-day period
following its receipt of the Cure Notice (the “Cure Period”). For any Medtronic
breach in the first Contract Year of a material obligation under this Agreement
or a Related Agreement that causes Urologix to be unable to ship Product for 45
days or more or would result in Urologix incurring additional out of pocket
costs or reasonably expected additional out of pocket costs directly related to
such breach, individually or in the aggregate of $350,000 or more (a “Major
Breach”), then as Urologix’ sole remedy for such Major Breach: (y) Urologix may
elect to terminate this Agreement in accordance with this Section 6.3, and
Medtronic shall reimburse Urologix an amount equal to 50% of the aggregate
License Fees and Earned Royalties paid by Urologix prior to the effective date
of termination (up to a maximum of $500,000), or (z) alternatively, Urologix may
elect to forego termination and the Earned Royalties, and Minimum Royalties will
be adjusted as set forth in Section 3.8(b) of this Agreement. The limitation on
Medtronic’s liability set forth in Section 8.6.2 shall not excuse or limit
Medtronic’s obligation to reimburse Urologix an amount equal to 50% of the
aggregate License and Earned Royalties should Urologix pursue the sole remedy
set forth in subsection (y) above, and such reimbursement shall not be credited
in the calculation of Medtronic’s aggregate total liability under Section 8.6.2
for purposes of claims for breaches other than claims arising under this Section
6.3 for a Major Breach.

          6.4          Other Termination. In the event the TSSA is terminated
because of a Major Challenge or by Licensee under Section 2.2(a)(v) of the TSSA,
this License shall automatically

-18-

--------------------------------------------------------------------------------



terminate as of the effective date of termination of the TSSA in accordance with
the procedures set forth in the TSSA.

          6.5          Effects of Termination.

                         6.5.1     Upon a termination of this Agreement in its
entirety under Section 6.2:

          (a)          Urologix’s rights to the Patents, Trademarks, Other
Intellectual Property and Licensed-In Intellectual Property Rights and Other
Medtronic Business Intellectual Property granted hereunder and all use thereof
will immediately terminate, except as set forth in Section 6.5.6, and any and
all rights in the Patents, Trademarks, Other Intellectual Property, Licensed-In
Intellectual Property Rights and Other Medtronic Business Intellectual Property
will revert back to Medtronic and its Affiliates;

          (b)          Urologix will provide Medtronic access to the current
Product specifications and other Confidential Information used exclusively in
the Prostiva Business and customer lists for purchasers of the Products, as
reasonably requested and necessary for the manufacture, marketing and
distribution of the Products (“Prostiva Business Confidential Information”) as
of the effective date of such termination. Urologix hereby grants to Medtronic a
worldwide, royalty free, perpetual and irrevocable, sublicensable, non-exclusive
license to the intellectual property rights relating to any Improvements to
Products that were commercially released as of the effective date of the
termination, solely for the Field of Use, and provided that Medtronic may not
exercise its rights under such license until the effective date of termination
of this Agreement.

          (c)          The Transition Services and Supply Agreement and the
Acquisition Option Agreement will immediately terminate; and

          (d)          If Urologix has purchased the Assets under the Asset
Purchase Agreement, Medtronic shall have the option, exercisable on notice
within 60 days following the effective date of termination of this Agreement, to
re-purchase the Assets from Urologix in exchange for payment of the amounts
Urologix paid to Medtronic for such Assets.

                         6.5.2     In the event Urologix elects to terminate for
Medtronic breach as provided in Section 6.3:

          (a)          Urologix’s rights to the Patents, Trademarks, Other
Intellectual Property and Licensed-In Intellectual Property Rights and Other
Medtronic Business Intellectual Property granted hereunder and all use thereof
will immediately terminate, except as set forth in Section 6.5.6, and any and
all rights in the Patents, Trademarks, Other Intellectual Property, Licensed-In
Intellectual Property Rights and Other Medtronic Business Intellectual Property
will revert back to Medtronic and its Affiliates; and

          (b)          The Transition Services and Supply Agreement, the Asset
Purchase Agreement (if the transactions contemplated thereby have not been
consummated) and the Acquisition Option will automatically terminate.

-19-

--------------------------------------------------------------------------------



          6.5.3       In the event the Agreement is terminated as a result of
the termination of the TSSA pursuant to Section 6.4 hereto:

          (a)          Urologix’s rights to the Patents, Trademarks, Other
Intellectual Property, Licensed-In Intellectual Property Rights, and Other
Medtronic Business Intellectual Property granted hereunder and all use thereof
will immediately terminate, except as set forth in Section 6.5.6, and any and
all rights in the Patents, Trademarks, Other Intellectual Property, Licensed-In
Intellectual Property Rights and Other Medtronic Business Intellectual Property
will revert back to Medtronic and its Affiliates;

          (b)          The Acquisition Option Agreement and the Asset Purchase
Agreement(if the transactions contemplated thereby have not been consummated)
will automatically terminate; and

          (c)          Urologix will provide Medtronic access to the Prostiva
Business Confidential Information as of the effective date of such termination.
Urologix hereby grants to Medtronic a worldwide, royalty free, perpetual and
irrevocable, sublicensable, non-exclusive license to the intellectual property
rights relating to any Improvements to Products that were commercially released
as of the effective date of the termination, solely for the Field of Use, and
provided that Medtronic may not exercise its rights under such license until the
effective date of termination of this Agreement.

          6.5.4       Expiration or termination of the Agreement will not
release either party from any obligation that accrued prior to the effective
date of such expiration or termination. For clarity, in the event of a
termination of this Agreement by Urologix for a Major Breach, or any termination
under Section 6.4, Urologix be obligated to pay only the pro rata portion of the
License Maintenance Fee as set forth in Section 3.7, and shall not have any
payment obligation for any Minimum Royalty for a partial Contract Year, any
License Fee not then due and payable (except as set forth in Section 6.5.6, and
any obligation to purchase Transferred Prostiva Assets under the Acquisition
Option Agreement or to purchase Assets under the Asset Purchase Agreement.

          6.5.5       Upon expiration or termination of this Agreement, sections
2.3, 3.6, 5.1, 5.2, 5.3, 6.5, 7.3, 7.4, 7.5, 8, 9, and 10 will, with related
definitions, survive and remain in full force and effect.

          6.5.6       In addition, in the event of termination of this
Agreement, Urologix shall (i) return to Medtronic all finished goods inventory
of Product consigned to it pursuant to the TSSA and (ii) provide Medtronic the
right to purchase, at Urologix’ cost, all finished goods inventory of Product
owned by Urologix which have been manufactured for, or are held or used
primarily for, the conduct of the Prostiva Business and which are new, unexpired
and not due to expire within six (6) months of the date of termination. In the
event Medtronic does not exercise its right to purchase the Urologix owned
inventory, Urologix shall have an additional 90 days after termination of this
Agreement to sell the inventory under the licenses granted herein, as though

-20-

--------------------------------------------------------------------------------



this Agreement had not terminated with respect to such inventory. For the
avoidance of doubt, Urologix shall continue to pay Earned Royalties on such
sales as provided in Section 3.2.

Section 7
Protection of Licensed Rights

          7.1          Patent and Trademark Prosecution

            7.1.1        Medtronic and VidaMed shall be solely responsible for
and shall make all decisions regarding filing, prosecuting and maintaining the
Patents and Trademarks in their sole discretion. With respect to all patents and
patent applications designated by Urologix on Exhibit A (the “Designated
Patents”) and all trademark applications and trademark registrations designated
by Urologix on Exhibit B (the “Designated Trademarks”), Medtronic shall furnish
Urologix with copies of material correspondence relating to the Patents that are
intended to be filed with a patent office, and an opportunity to promptly
provide comments, before submitting any such correspondence to such patent
office. Medtronic and/or VidaMed shall consider Urologix’ comments, but shall
not be required to implement them. Before allowing any application or patent
within the Patents to lapse, Medtronic or VidaMed will provide Urologix with
notice of the intention to allow the application or patent to lapse at least one
month before the final deadline to take action to prevent such lapse. Medtronic
will allow Urologix the opportunity to take over control of prosecution or
maintenance of such patent application or patent at sole Urologix’ expense.
Medtronic shall not abandon any trademark application or trademark registration
of Designated Trademarks without obtaining written approval of Urologix.
Medtronic shall have no obligation to consult with Urologix before abandoning
any patents or patent applications on Exhibit A that are not Designated Patents
or any trademark applications or registrations on Exhibit B that are not
Designated Trademarks. At any time during the Term, Urologix may request
Medtronic, at Urologix’ sole expense, by thirty (30) days advance written
notice, to include claims proposed by Urologix in either a pending application
included in the Designated Patents or to file a continuation or divisional
application of one of the applications of the Designated Patents with new
claims. Urologix’s sole and exclusive remedy for any failure by Medtronic or
VidaMed to comply with the notice obligations of this Section 7.1.1 is for
Medtronic to take all reasonable steps, including without limitation payment of
all fees and penalties, to revive any patent or patent application abandoned
without providing Urologix the appropriate notice.

            7.2       Enforcement of Patents.

                        7.2.1     If either Party becomes aware of any
infringement, anywhere in the Territory, of any issued patent within the
Patents, such Party may notify the other Party in writing to that effect.

                        7.2.2     Infringement of Patents by Third Parties.

            (a)        In the case of any infringement within the Field of Use
of any Patent by any third party during the Term of this Agreement, Urologix
will have the first right, but not the obligation, at Urologix’s expense, to
cause such third party to cease infringement and to otherwise enforce such
Patent, or to defend the Patent in any declaratory judgment action

-21-

--------------------------------------------------------------------------------



brought by third parties which alleges the invalidity, unenforceability or
non-infringement of the rights associated with the Patent in the Field of Use.
Urologix will have control of the conduct of any such action that it brings,
provided that Urologix will not enter into any settlement, consent judgment or
other voluntary disposition of any such action without the prior written consent
of Medtronic, which consent will not be unreasonably withheld, delayed or
conditioned, if the settlement would admit the invalidity or unenforceability of
any Patent owned by Medtronic. Medtronic will, at the request and expense of
Urologix, cooperate and provide such reasonable assistance as Urologix may
request in any action described in this Section 7.2.2(a). Except for providing
such reasonable assistance, Medtronic will have no obligation regarding the
legal actions described herein; provided that if required to enable Urologix to
initiate or continue such action, Medtronic will join such action at Urologix’s
request and expense. Medtronic, however, will have the right to participate in
any such action through its own counsel and, except as provided in the next
sentence, at its own expense. Any recovery or compensation resulting from such
proceeding will first be used to reimburse Medtronic for any unreimbursed
expenses in connection with providing assistance or joining the proceeding at
Urologix’s request, then to reimburse Urologix for any expenses, and Medtronic
for any other expenses, in connection with the proceeding (including attorney’s
fees, expert witness fees, court fees, and related charges), and the remainder,
if any, will belong entirely to Urologix, as the Party with commercial interest
in the Field of Use, whose damages will be the basis of any recovery in the
enforcement action.

            (b)        If Urologix does not, within a reasonable period after
becoming aware of such infringement but no less than ninety (90) calendar days
from the date of receipt of written notice from Medtronic, (A) initiate legal
proceedings against such threatened or actual infringement, or defend legal
proceedings brought by a third party, as provided in Section 7.2.2(a) above, or
(B) cause such infringement to terminate, Medtronic may thereafter take such
action as it deems necessary to enforce its rights in the Patent, including,
without limitation, the right, but not the obligation, to bring, at its own
expense, an infringement action or file any other appropriate action or claim
related to such infringement against any third party. Medtronic will have
control of the conduct of any such action that it brings, provided that,
Medtronic will not enter into any settlement, consent judgment or other
voluntary disposition of any such action without the prior written consent of
Urologix, which consent will not be unreasonably withheld, delayed or
conditioned, if the settlement would admit the invalidity or unenforceability of
any patent licensed by Urologix. Urologix will, at the request and expense of
Medtronic, cooperate and provide reasonable assistance in any action described
in this Section 7.2.2(b) and, if required to enable Medtronic to initiate or
continue such action, will join such action at Medtronic’s request. Any recovery
or compensation resulting from such proceeding will first be used to reimburse
Urologix for any unreimbursed expenses in connection with providing assistance
at or joining the proceeding at Medtronic’s request, and then to reimburse
Medtronic for any expenses in connection with the proceeding (including
attorney’s fees, expert witness fees, court fees and related charges). The
remainder, if any, will belong entirely to Medtronic as the Party who has funded
the enforcement action.

            7.3       Confidential Information.

                         7.3.1     In addition to the provisions in Section
2.3.2, Medtronic and Urologix will (a) each keep the Confidential Information of
the other Party disclosed to it under this

-22-

--------------------------------------------------------------------------------



Agreement or the Transition Services and Supply Agreement (as applicable) in
confidence, (b) not use any Confidential Information of the other Party for any
purpose other than for the purposes of performance under this Agreement or the
Transition Services and Supply Agreement (subject to Section 6.4 hereof), and
(c) not disclose any portion of any Confidential Information of the other Party
to any third party without the prior written consent of the disclosing Party.
Notwithstanding the foregoing, (i) Urologix may disclose Confidential
Information disclosed to it by Medtronic hereunder only to a distributor or
sublicensee of Urologix if such party has a need to know such information for
the purpose of Urologix’s operation of the Prostiva Business, and provided that
any such sublicensees or distributors enter into a confidentiality agreement
with Urologix containing non-disclosure and use restrictions that are at least
as restrictive as the ones set forth herein, and (ii) either party may disclose
the other Party’s Confidential Information (x) to its agents or representatives
who have a need to know such information provided such agents or representatives
are subject to an obligation of confidentiality, and (y) to the extent required
by law, including the rules and regulations of the Securities and Exchange
Commission.

                         7.3.2     Each Party’s obligations under Section 7.3.1
shall continue during the Term and survive until the date that is two (2) years
after (i) the termination or expiration of this Agreement or (ii) the
Acquisition Closing, whichever is later, except with respect to any items of
Confidential Information that no longer retain the characteristics of
Confidential Information during such period. In the event the Acquisition
Closing occurs, Urologix’s obligations with respect to Confidential Information
related to the Prostiva Business shall terminate.

                         7.3.3     Each party acknowledges that any unauthorized
disclosure or use of the other party’s Confidential Information would cause
irreparable harm and significant injury, the degree of which will be difficult
to ascertain. Accordingly, each Party agrees that the disclosing Party is
entitled to seek an immediate injunction enjoining any breach of this Section 7,
as well as the right to pursue all other rights and remedies available at law or
in equity for such a breach.

                         7.3.4     The Confidential Disclosure Agreement dated
September 16, 2008 (the “CDA”) shall, as of the Effective Date, be terminated
and shall be superseded by the obligations contained in this Section 7 with
respect to Confidential Information disclosed on or after the Effective Date;
provided, however, Confidential Information disclosed under the CDA prior to the
Effective Date hereof shall be treated as if it were Confidential Information
disclosed hereunder and shall be subject to the obligations set forth in this
Section 7.

            7.4       Use of Names. Except as provided in the Transition
Services and Supply Agreement, neither Party may identify the other party in any
promotional advertising or other promotional materials to be disseminated to the
public or any portion thereof without the other Party’s prior written consent.

            7.5       Publicity. Neither Party will, and the Parties will not
permit any of their respective Affiliates, representatives or advisors to, issue
or cause the publication of any press release, or announcements to customers or
vendors of such Party or other third parties, related to the transactions
contemplated by this Agreement or any of the Related Agreements, without the
prior written consent of the other Party, provided that either Party may issue a
press release or make a filing required under the rules and regulations of the
Securities and Exchange

-23-

--------------------------------------------------------------------------------



Commission as it deems necessary in its discretion so long as it provides the
other Party an opportunity to review and comment on the proposed disclosure and
seeks confidential treatment to the extent permitted by the SEC.

            7.6       Confidentiality of Prostiva Business Information.
Medtronic shall not disclose to any third party, without Urologix’s consent, any
Prostiva Business Confidential Information for any purpose, except that
Medtronic may disclose Prostiva Business Confidential Information (a) for any
purpose outside the Field of Use; (b) for Medtronic’s own business purposes
inside the Field of Use; and (c) to avail itself of or otherwise enforce
Medtronic’s rights hereunder. The permitted disclosure pursuant to subsection
(b) shall not include use which would violate the restrictive covenant in
Section 2.3.1 of this Agreement; provided further that the Excluded Affiliates
shall be restricted from using any Prostiva Business Confidential Information in
the same manner that Medtronic is restricted from using such Prostiva Business
Confidential Information.

Section 8
Indemnification/Limitations

            8.1       Indemnification by Urologix. Beginning on the Effective
Date, Urologix shall indemnify Medtronic, VidaMed, their Affiliates and their
respective directors, officers, employees and agents (collectively, “Medtronic
Indemnitees”) and defend and save each of them harmless, from and against any
and all losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims or demands of third parties (collectively,
“Third Party Claims”) to the extent arising from or occurring as a result of.

            (a)       the breach by Urologix of any representation or warranty,
or material breach of any covenant, of this Agreement or any Related Agreement;

            (b)       the selling, offering for sale, commercialization,
distribution, promotion or marketing of Products in the Territory by Urologix,
its Affiliates or sublicensees or any of its or their respective Affiliates
after the Effective Date (“Urologix Sales”);

            (c)       any breach of or noncompliance by Urologix, its employees,
agents or representatives in any respect with applicable laws or regulations
related to regulatory approval for the commercial sale of the Products with
regard to Urologix Sales (and specifically excluding Medtronic Sales); and

            (d)       any field action, recall or mandatory product change with
regard to the Urologix Sales.

            8.2       Indemnification by Medtronic. Beginning on the Effective
Date, Medtronic shall indemnify Urologix, its Affiliates and their respective
directors, officers, employees and agents (collectively, “Urologix
Indemnitees”), and defend and save each of them harmless, from and against any
and all Losses in connection with any and all Third Party Claims to the extent
arising from or occurring as a result of:

-24-

--------------------------------------------------------------------------------



            (a)       except to the extent set forth in Section 7.1.1 regarding
abandonment of patent rights, the breach by Medtronic or VidaMed of any
representation or warranty, or material breach of any covenant of this Agreement
or any Related Agreement;

            (b)       the selling, offering for sale, commercialization,
distribution, promotion or marketing sale by Medtronic, VidaMed or other
Medtronic Affiliates or sublicensees (specifically excluding Urologix Sales) of
the Products (“Medtronic Sales”), other than Losses as the result of use of
generators, hand held devices, and probes which were originally included as part
of a Medtronic Sale, which use occurs more than twelve (12) months following the
Effective Date;

            (c)       any breach of or noncompliance by Medtronic or VidaMed,
their employees, agents or representatives in any respect with applicable laws
or regulations related to regulatory approval of the commercial sale of the
Products with regard to Medtronic Sales;

            (d)       any field action, recall or mandatory product change with
regard to Medtronic Sales; and

            (e)       claims arising out of the operation or dissolution of
Medtronic’s distribution network for the Products.

            8.3       Contribution. With respect to any Third Party Claim for
which Urologix has an obligation to indemnify any Medtronic Indemnitee pursuant
to Section 8.1 and Medtronic has an obligation to indemnify any Urologix
Indemnitee pursuant to Section 8.2, each Party shall indemnify each of the other
Party’s Indemnitees for the applicable Losses to the extent of its
responsibility, relative to the other Party, for the facts underlying such Third
Party Claim.

            8.4       Procedure for Indemnification. The indemnified party will
give prompt written notice to the indemnifying party of any suits, claims or
demands for Third Party Claims which may give rise to any Loss for which
indemnification may be required under this Section 8. However, failure to give
such notice will not impair the obligation of the indemnifying party to provide
indemnification hereunder except if and to the extent that such failure
materially impairs the ability of the indemnifying party to defend the
applicable suit, claim or demand. The indemnifying party will be entitled to
assume the control and defense of any suit, claim or demand of any third party
at its own cost and expense; provided, however, that the other party will have
the right to be represented by its own counsel at its own cost in such matters.
In the event that the indemnifying party declines to assume control of any such
suit, claim or demand, the party entitled to indemnification is entitled to
assume such control, conduct the defense of, and settle such suit, claim or
action, all at the sole cost and expense of the indemnifying party. The
indemnifying party may not settle or dispose of any such matter in any manner
which would adversely impact the rights or interest of the indemnified party
without the prior written consent of the indemnified party, which consent may
not be unreasonably delayed or withheld.

            8.5       Sole Remedy. Other than equitable relief described in
Section 10.7, the rights of abatement set forth in Section 3.8, and the
termination rights set forth in Section 6, indemnification pursuant to this
Article 8 shall be a party’s sole remedy for Third Party Claims arising
hereunder.

-25-

--------------------------------------------------------------------------------



            8.6       Exclusions/Limitations. All claims arising under this
Agreement and any of the Related Agreements, including but not limited to direct
claims and in the case of indemnification, for Third Party Claims, will be
subject to the following exclusions and limitations:

            8.6.1   Except in circumstances of intentional misconduct or fraud
by a party or its Affiliates (or in the case of Urologix, its sublicenees or
distributors), no party or any of their respective Affiliates shall be liable
for punitive, special, indirect, incidental or consequential damages, or for
lost profits (including any harm to its business or goodwill), whether in
contract, warranty, negligence, tort, strict liability or otherwise, arising out
of or otherwise relating to this Agreement, including in connection with (a) the
manufacture, development or other exploitation of the Product or any licensed
rights hereunder, or (b) any breach of or failure to perform any of the
provisions of this Agreement or any Related Agreement; provided, however, that
if a Third Party claim for which a Party is entitled to indemnification includes
the punitive, special, indirect, incidental or consequential damages, or claims
for lost profits of such Third Party, the limitations in this Section 8.6.1
shall not apply to such Third Party claims; and

            8.6.2   Other than:

 

 

 

 

(a)

claims for breach of the representations and warranties in (i) Sections 5.1(a),
(b), and (c) of this Agreement, (ii) Section 8.2(a) of the Transition Services
and Supply Agreement, and (iii) Sections 5.1 and 5.2(a), (b) and (c) of the
Acquisition Option Agreement (collectively, “Fundamental Representations”),

 

 

 

 

(b)

claims for indemnification arising under Sections 8.2(b), (c), (d) and (e) of
this Agreement,

 

 

 

 

(c)

claims for breach of Section 2.3.1 of this Agreement,

 

 

 

 

(d)

VidaMed Claims as described in the Acquisition Option Agreement, and

 

 

 

 

(e)

claims for breach of Section 9.1 of the Acquisition Option Agreement,


 

 

 

Medtronic’s aggregate total liability under this Agreement and the Related
Agreements, including for indemnification or for direct damages, is subject to a
cap equal to 50% of all payments actually received by Medtronic under this
Agreement and the Related Agreements (“Aggregate Cap”); provided, however, that
in the event the Aggregate Cap is insufficient to cover Urologix’s claims under
(c) above for breaches of the Restrictive Covenant of Section 2.3.1, Urologix
may recover additional amounts on account of such claims, up to a maximum amount
of $10,000,000, less any amounts applied to the Aggregate Cap. For illustration,
if the Aggregate Cap is $250,000, and Urologix has a claim of $500,000 for a
breach of a Fundamental Representation (“Breach A”), a separate claim for
$500,000 for breach unrelated to Breach A and unrelated to Section 2.3.1
(“Breach B”), and also holds a claim of $10,000,000 for breach of Section 2.3.1,
Urologix will be entitled to recover $500,000 on account of Breach A, $0 for
Breach B, and $9,500,000 on account of the breach of Section 2.3.1;

-26-

--------------------------------------------------------------------------------



            8.6.3   Except for claims (i) specifically identified in the
Acquisition Option Agreement, (ii) for breach of Fundamental Representations,
and (iii) claims arising under Sections 8.2(b), (c), (d), and (e) of this
Agreement, the period during which Licensee may pursue claims for breaches of
representations and warranties, including claims for indemnification, will
commence on the Effective Date and terminate at 11:59 p.m. Minnesota time on the
date that is twelve (12) months after the Effective Date; and the period during
which Licensee may pursue claims arising under the TSSA will commence on the
Effective Date and terminate at 11:59 p.m. Minnesota time on the date that is
twelve (12) months after the expiration (or earlier termination) of the Term of
the TSSA.

            8.6.4   No party shall be able to avoid the limitations set forth in
Article 8 of this Agreement, whether with respect to Third Party Claims or with
respect to direct claims, or with respect to claims arising out of this
Agreement or any Related Agreement, by electing to pursue another remedy, except
to the extent such remedy is, by its explicit terms, not subject to this Article
8.

Section 9
Disputes

            9.1      Senior Representatives. The Parties will attempt in good
faith to amicably and promptly resolve any dispute arising out of or relating to
this Agreement through discussions between the General Manager of Medtronic
Neuromodulation’s Gastro/Urological business unit and the Chief Operating
Officer of Urologix. If the Parties are unable to resolve a dispute within
thirty (30) days, the matter will be escalated to senior representatives who
have authority to settle the controversy. These senior representatives shall be
the Chief Executive Officer of Urologix and the President of Medtronic
Neuromodulation. These representatives shall consult and negotiate with each
other in good faith, and recognizing their mutual interests, attempt to reach a
solution satisfactory to both Parties before resorting to dispute resolution as
provided below.

            9.2      Stay pending resolution. Except as set forth in Section
10.7, in the event of a dispute between the Parties, all rights and obligations
under this Agreement shall continue during the dispute and any applicable Cure
Period or remedy period shall be stayed until the dispute is resolved by the
Parties in writing, or until the entry of final judgment in a court of competent
jurisdiction.

Section 10
Miscellaneous

           10.1    Compliance with Law. Each of Urologix and Medtronic agrees to
comply with all applicable laws, rules and regulations in performing its
obligations under this Agreement.

           10.2    Assignment; Change of Control. This Agreement will be binding
upon and will inure to the benefit of each Party and each Party’s respective
transferees, successors and assigns. Neither Party shall assign or transfer this
Agreement to a third party without the prior written consent of the other Party.
Notwithstanding the foregoing, neither Party shall be required to obtain the
prior written consent of the other Party in the event of a Change in Control of
such Party, provided that the acquirer(s) assumes the acquired Party’s
obligations hereunder after such

-27-

--------------------------------------------------------------------------------



Change of Control. For the purposes of this paragraph, “Change in Control” means
(a) a merger or consolidation of Urologix, on the one hand, or of Medtronic,
Inc. or of Medtronic’s Neuromodulation Business Unit, on the other hand, (b) a
transaction or series of related transactions in which a third party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of Urologix, on the
one hand, or of Medtronic, Inc. or of Medtronic’s Neuromodulation Business Unit,
on the other hand, or (c) the sale of all or substantially all of the assets of
Urologix, on the one hand, or of Medtronic’s Neuromodulation Business Unit on
the other hand. Any attempted assignment in contravention of this Section 10.2
will be null and void.

           10.3    Entire Agreement. This Agreement, together with the schedules
and exhibits attached hereto, and the Related Agreements, constitute the entire
agreement between the Parties hereto with respect to the subject matter hereof
and supersedes all previous and contemporaneous negotiations, commitments, and
writings with respect to such subject matter, whether oral or written.

           10.4    Amendment. No amendment, modification or supplement of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

           10.5    Notices. Any notice required to be given pursuant to the
provisions of this Agreement or the Related Agreements will be in writing and
will be deemed to have been given at the earlier of the time when actually
received as a consequence of any effective method of delivery including, but not
limited to, hand delivery, transmission by fax, or delivery by a professional
courier service or the time when sent by certified or registered mail addressed
to the party for whom intended at the address below or at such changed address
as the party will have specified by written notice; provided that any notice of
change of address will be effective only upon actual receipt.

 

 

 

           If to Medtronic or VidaMed:

 

 

 

 

General correspondence to:

 

Medtronic, Inc.

 

World Headquarters

 

710 Medtronic Parkway

 

Minneapolis, MN 55432-5604

 

 

 

 

With copy to:

 

Attention:

General Counsel

 

FAX No.:

(763) 572-5459

 

 

 

 

And

 

 

 

 

 

 

 

 

Attention:

Vice President, Corporate

 

Development

 

-28-

--------------------------------------------------------------------------------




 

 

 

 

FAX No.:

(763) 505-2542


 

 

 

           If to Urologix:

 

 

 

General correspondence to:

 

 

14405 21st Avenue North

 

 

Minneapolis, MN 55447

 

 

Attn: Greg Fluet

 

 

Fax: (763) 475-1443

 

 

 

With copy to:

 

 

Lindquist & Vennum P.L.L.P.

 

 

Attn:   Charles P. Moorse

 

 

           Barbara Rummel

 

 

80 S. 8th Street, Suite 4200

 

 

Minneapolis, MN 55402

 

 

Fax: (612) 371-3207

           10.6    Governing Law; Jurisdiction. This Agreement will be governed,
construed, and interpreted in all respects in accordance with the laws of the
State of Minnesota without regard to provisions regarding the conflict of laws.
Each Party hereby irrevocably submits to the exclusive jurisdiction of the
federal or state courts located in Hennepin County, Minnesota, in respect of any
claim relating to the interpretation and enforcement of the provisions of this
Agreement and of the Related Agreements, or otherwise in respect of the
transactions contemplated hereby and thereby, and hereby waives, and agrees not
to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts.

           10.7    Equitable Relief. Notwithstanding anything herein to the
contrary, nothing in this Agreement shall preclude either Party from seeking
equitable relief, including permanent or provisional relief, including a
temporary restraining order, preliminary injunction, permanent injunction,
specific performance, interlocutory decree, preliminary receivership, or other
equitable relief concerning a Dispute in any court of competent jurisdiction.
This Section 10.7 shall be specifically enforceable.

           10.8    Descriptive Headings. The descriptive headings of this
Agreement are for convenience only and will be of no force or effect in
construing or interpreting any of the provisions of this Agreement.

           10.9    Independent Contractors. Both Parties are independent
contractors under this Agreement. Nothing contained in this Agreement will be
deemed to create an employment,

-29-

--------------------------------------------------------------------------------



agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the act or failure to act of the other
Party. Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

           10.10    Severability. If any provision in this Agreement should be
held invalid, illegal or unenforceable in any respect in any jurisdiction, then,
to the fullest extent permitted by law, all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties as nearly as may be
possible; provided, however, that nothing herein shall be construed so as to
defeat the overall intention of the Parties.

           10.11    Waiver of Breach. The waiver or failure of either Party to
enforce the terms of this Agreement in one instance will not constitute a waiver
of that Party’s rights under this Agreement with respect to other violations. No
waiver of any of the terms of this Agreement will be binding unless it is in
writing and signed by the Party granting the waiver.

           10.12    Counterparts. This Agreement may be executed in
counterparts, any of which may be executed and delivered via facsimile or other
electronic delivery, each of which shall be deemed an original, and all of
which, taken together, shall constitute one and the same instrument.

           10.13    Expenses. Except as expressly provided herein, Urologix and
Medtronic shall each pay their own expenses incident to this Agreement and the
Related Agreements and the preparation for, and consummation of, the
transactions provided for herein and therein.

           10.14    Benefit. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

[signatures follow]

-30-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have duly executed this License
Agreement as of the Effective Date.

 

 

 

 

MEDTRONIC, INC.

UROLOGIX, INC.

 

 

 

 

By: 

/s/ Thomas M. Tefft

By: 

/s/ Stryker Warren Jr.

 

 

 

 

 

Name: Thomas M. Tefft

 

Name: Stryker Warren Jr.

 

 

 

 

 

Title: Senior Vice President & President,
          Neuromodulation

 

Title: Chief Executive Officer

 

 

 

 

MEDTRONIC VIDAMED, INC.

 

 

 

 

 

By:

/s/ Thomas M. Tefft

 

 

 

 

 

 

 

Name: Thomas M. Tefft

 

 

 

 

 

 

 

Title: President

 

 


--------------------------------------------------------------------------------



[The following exhibits and schedules are omitted from the copy of this
agreement as filed with the Securities and Exchange Commission, but will be
furnished supplementally by Urologix, Inc. to the Commission upon request:

Exhibit A – Patents

Exhibit B – Trademarks

Exhibit C – Other Intellectual Property

Exhibit D – Licensed-In Intellectual Property Rights

Exhibit E – Products

Exhibit F – “Material” Countries of the Territory

Exhibit G – Other Medtronic Business Intellectual Property

Exhibit H – Wet Electrode Platform Improvement

Schedule 5.1.1(l) – Written Customer Terms, Agreements, Policies]

--------------------------------------------------------------------------------